Citation Nr: 1738519	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-15 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio where the RO denied entitlement to service connection for PTSD, bilateral hearing loss, and tinnitus.

In a May 2011 rating decision, the RO granted service connection for tinnitus with an evaluation of 10 percent and service connection for right ear hearing loss with a noncompensable evaluation effective December 4, 2008.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing in May 2017.  A copy of the hearing transcript has been associated with the record.  During the hearing, the Veteran formally withdrew the claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD.  See May 2017 Travel Board hearing testimony.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  In May 2017, the Veteran indicated at his hearing that he wished to withdraw his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD. Since then, a transcription of the hearing has been produced, and it contains his name, claim number, and statement withdrawing that appeal.

2.  Service connection for a bilateral high frequency hearing loss was denied in a prior March 1994 unappealed final rating decision; a subsequent December 2006 unappealed final rating decision found that new and material evidence had not been received to reopen the claim for service connection for bilateral hearing loss.

3.  Evidence received since the December 2006 rating decision with respect to the claim of entitlement to service connection for left ear hearing loss is new and material.  

4.  The Veteran's preexisting left ear hearing loss did not increase in severity in service. 


CONCLUSIONS OF LAW

1.  The criteria are met for a withdrawal of the appeal for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Evidence received since the December 2006 rating decision to reopen the claim of entitlement to service connection for left ear hearing loss is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  A left ear hearing loss was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

Pursuant to 38 C.F.R. § 20.204 (b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn. The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.

At the May 2017 hearing, the Veteran expressed his wish to withdraw his claim for service connection for an acquired psychiatric disorder, to include PTSD. The hearing has been transcribed, which complies with the requirements of section 20.204(b). As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of this appeal. See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition. 38 U.S.C.A. § 7105 (d). Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal for service connection for an acquired psychiatric disorder, to include PTSD is dismissed. Id. 

II.  Duty to Notify and Assist (Veterans Claims Assistance Act of 2000 (VCAA))

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained.  Therefore, no additional development is warranted.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

In regard to a claim to reopen, the duty to assist by arranging for a VA medical examination or medical opinion does not apply unless the claim is, in fact, reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  As the claim for service connection for left ear hearing loss was not reopened by the RO, a VA medical examination or medical opinion is not mandated under VA's duty to assist.  In any case, despite the fact that the RO denied reopening his claim, he was provided VA examinations in April 2011 and November 2015, and an etiological opinion has been obtained.  The Board finds the 2011 examination to be adequate.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with this claim have been satisfied. 

III. New and Material Evidence

The Veteran seeks to reopen his claim of entitlement to service connection for left ear hearing loss.  New and material evidence is required in that regard.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110   (2010).

Service connection for a bilateral high frequency hearing loss was denied in a prior March 1994 unappealed final rating decision.  At that time, the RO denied the claim on the basis that hearing loss within the meaning of the law was not demonstrated in service, and sensorineural hearing loss was not demonstrated to a compensable degree within one year of service discharge.  The RO also found that a post-service VA examination only found a degree of high frequency hearing loss ratable at zero percent.  The Veteran was provided notice of this determination and did not timely appeal.  That decision is final.

A subsequent December 2006 rating decision found that new and material evidence had not been received to reopen the claim for service connection for bilateral hearing loss.  The RO found that although current VA treatment records showed bilateral hearing loss in 2005, there was no indication that the condition began in service, was caused by service, or was made permanently worse by service.  The Veteran did not timely appeal this decision, and it is final.

The Veteran requested that his claim be reopened in December 2008.  Evidence submitted in connection with the Veteran's claim on appeal, includes VA treatment records including those documenting the Veteran's use of hearing aids, VA examination reports, and lay statements and testimony of the Veteran.  The VA treatment records continue to show that the Veteran has hearing loss; however, these records do not relate the Veteran's hearing loss to service. The April 2011 VA examination also shows the Veteran's continued hearing loss; however, the examiner provided a negative opinion regarding the Veteran's preexisting left ear hearing loss.  The Veteran provided testimony at a Board hearing in which he reported that he had hearing problems before service that were not documented on entrance; once in service, he continued his complaints of hearing loss.  He stated that the military refused to document his complaints and that upon discharge he was told he had a hearing loss but would not get VA treatment unless he reenlisted.  His spouse testified that she noticed his hearing loss for over 40 years.  Based on the foregoing evidence and in light of the prior evidence of record including the Veteran's service treatment records, the Board finds that the 2011 VA examination is sufficient to reopen the Veteran's claim particularly one based on aggravation as essentially outlined at the Veteran's Board hearing as such evidence contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's left ear hearing loss.  However, for reasons outlined below, the Board finds that such evidence is not enough to convince the Board to grant the claim on the merits.  

Having reopened the left ear hearing loss claim on the basis of this new and material evidence, the Board must next determine whether the Veteran would be unduly prejudiced by the Board immediately proceeding with the readjudication of this claim on its underlying merits. See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the readjudication of the claim); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim). 

The Board finds that adjudication of the reopened left ear hearing loss claim on a de novo basis is appropriate at this juncture.  A review of the May 2011 statement of the case and December 2016 supplemental statement of the case reflects that the RO considered the service connection claim.  Specifically, although addressing new and material evidence, the RO found that the Veteran's current left ear hearing loss was not incurred in or aggravated by service, and explained why.  The Veteran was also provided with the laws and regulations applicable to service connection in the May 2011 and December 2016 documents.  The December 2008 VCAA letter also provided information on reopening prior final claim and on the underlying merits of the claim.  In addition, at the hearing, the Veteran discussed the merits of the service connection claim (whether his left ear hearing loss disability was incurred in or aggravated in service). The Veteran has evidenced his actual knowledge of the requirements for establishing his underlying entitlement to service connection by associating his left ear hearing loss with his military service. Thus, the Board's proceeding with the service connection issue, without a remand to the RO, will not prejudice the Veteran.

IV.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").

In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111. 

The analysis is different in a case where the preexisting condition was noted upon entry into service. "[I]f a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on VA to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306.  To rebut that presumption, VA must show, by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C.A. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C. F. R. § 3.304 (b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See Crowe, 7 Vet. App. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court cited Current Medical Diagnosis & Treatment 110-11 (Stephen A. Schroeder et al. eds., 1988) as establishing that threshold levels higher than 20 decibels may indicate some degree of hearing loss.  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

IV.  Evidence

The Veteran contends that his left ear hearing loss was caused or aggravated by his in-service exposure to loud noise including C130 helicopters, trucks, and being under fire.  The Veteran's military occupational specialty (MOS) was door gunner and he worked primarily as an armorer.  During service, the Veteran asserts that he was involved in a jeep accident which may have contributed to his left ear hearing loss.

The Veteran had an in-service audiological preinduction evaluation in May 1966, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard 
(in parentheses) by adding between 5 and 15 decibels to the recorded data as follows:

Hertz	250	500	1000	2000	3000	4000	6000	8000 
add	15	15	10	10	10	5	10	10  

On the May 16, 1966 preinduction examination, audiological evaluation revealed that puretone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (30)
15 (25)
5 (15)

20 (25)
LEFT
25 (40)
25 (35)
15 (25)

30 (35)

He was given and H2 profile and it was noted that he had hearing loss in the left ear.

On the April 11, 1968 separation examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40 (55)
15 (25)
15 (25)

30 (35)
LEFT
30 (45)
15 (25)
20 (30)

30 (35)

On an April 2011 VA examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
45
55
LEFT
10
15
30
35
75

The speech discrimination score was 94 percent in the right ear and 90 percent in the left ear.  The examiner confirmed a diagnosis of normal to moderately severe sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear.  The examiner noted that the Veteran's tinnitus was likely as not a symptom associated with the hearing loss.  The examiner opined that the Veteran's right ear hearing loss was caused by or a result of military noise exposure.  The examiner further opined that the Veteran's left ear hearing loss was not aggravated by military noise exposure.  The examiner concluded that the Veteran's tinnitus was most likely caused by or a result of military noise exposure.  The examiner noted that comparison of the 1966 audiology results to the 1968 audiology results revealed the onset of hearing loss and standard threshold shift in the right ear; a standard threshold shift was not revealed in the left ear.

The RO thereafter granted service connection for right ear hearing loss and tinnitus.  Regarding the left ear, the RO continued the denial for entitlement to service connection for the left ear.

On a November 2015 VA examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
50
55
LEFT
15
15
30
60
70

The speech discrimination score was 94 percent in the right ear and 86 percent in the left ear.  The VA examiner confirmed a diagnosis of sensorineural hearing loss in the right and left ear.  The examiner did not provide an etiology opinion as the examination was one to evaluate the Veteran's service-connected right ear hearing loss for an unemployability claim.  The examiner opined that the Veteran was not considered unemployable based upon hearing loss alone.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The April 2011 VA examiner opined that the Veteran's right ear hearing loss was caused by or a result of military noise exposure.  The examiner further opined that the Veteran's left ear hearing loss was not aggravated by military noise exposure.  The April 2011 audiological evaluation revealed hearing loss per 38 C.F.R. § 3.385.

The November 2015 VA examiner did not provide an etiological opinion as to the Veteran's hearing loss.  However, the audiological evaluation revealed hearing loss per 38 C.F.R. § 3.385.

The Veteran was exposed to acoustic trauma as door gunner and performing the duties of armorer.  He reported delivering ammunition to the firing units.  He also reported a jeep accident where he was injured which could have contributed to his hearing loss.  He has submitted competent evidence that his hearing ability decreased during service via his own testimony as he can subjectively report that he had more trouble hearing between his entrance and separation from service.  All of these statements are credible.  As noted, service connection for right ear hearing loss and tinnitus have been granted based on the in-service noise exposure, as well as the April 2011 VA examination.  His exposure to acoustic trauma is conceded.  However, the central question in this case is whether the Veteran's preexisting left hearing loss increased in severity beyond the natural progress of the disorder in service.  

The Veteran's left ear hearing loss was found on preinduction examination in 1966; he was given an H2 profile at that time.  As noted above, if a preexisting disorder is noted upon entry into service, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation, and if he meets that burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden shifts to VA to rebut that presumption by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  The Board finds, however, that the Veteran has not met the burden of demonstrating an increase in his left ear hearing loss in service.  While the Veteran is competent to report that he subjectively experienced some decrease in hearing in service, the 2011 VA examiner, who has expertise in the medical field of evaluating hearing acuity, clearly found no threshold shifts in the left ear in service, unlike the threshold shifts found in the right ear.  Thus, the Board is unable to conclude that the Veteran has met the burden of demonstrating an increase in left ear hearing loss in service such that left ear hearing loss is presumed to have been aggravated in service and thereby shifting the burden to VA to rebut that presumption.  Therefore, based on the foregoing the Board finds that service connection is not warranted for left ear hearing loss.





						(Continued on the next page)

ORDER

The appeal of the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is dismissed.

The claim for service connection for left ear hearing loss is reopened and the claim is granted to this extent only; however, service connection for left ear hearing loss is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


